[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
RE: APPLICATION FOR PREJUDGMENT REMEDY
The plaintiff, which is a condominium owners association, seeks a prejudgment remedy of attachment to secure its claim against the declarant of the condominium. The evidence shows that rain water, mud, and stones have continuously fallen down a slope along and within the easterly boundary of the condominium association's property. Since 1987, the defendant has built various retaining walls on the slope. The last retaining wall system was a keystone wall, which the defendant built in 1990-1991. The keystone wall was an inadequate solution and the erosion problem continues to exist. The cost to stabilize the slope will be approximately $490,000.00. The plaintiff has demonstrated probable cause for a claim under General Statutes47-275. Since this lawsuit was commenced within three years from the time the keystone wall was built, the lawsuit is not barred by the time provisions of General Statutes 47-277.
The application for a prejudgment remedy is granted.
THIM, JUDGE